COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Darion Amos v. The State of Texas

Appellate case number:    01-15-00980-CR

Trial court case number: 1408362

Trial court:              178th District Court of Harris County

        This case was abated and remanded to the trial court on January 28, 2016. In the
abatement order, we directed the trial court to execute an amended certification of appellant’s
right to appeal. On February 19, 2016, the trial court held a hearing on our abatement order. The
district clerk has filed a supplemental clerk’s record containing an amended certification of
appellant’s right to appeal. Accordingly, we REINSTATE this case on the Court’s active docket.
        Further, on December 29, 2015, appellant submitted a brief in this appeal. Because the
appellate record was not complete, the Clerk of this Court received but did not file the brief. See
TEX. R. APP. P. 34.1 (appellate record consists of clerk’s record and, if necessary to appeal,
reporter’s record), 38.6(a) (appellant’s brief is due within thirty days after later of date clerk’s
record or reporter’s record was filed). The court reporter filed a reporter’s record on March 1,
2016. Accordingly, appellant’s brief, received on December 29, 2015, is filed in this appeal.
        Appellee’s brief, if any, is due to be filed within thirty days of the date of this order.
See TEX. R. APP. P. 38.6(b) (appellee’s brief is due within thirty days after date appellant’s brief
was filed).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: March 15, 2016